Citation Nr: 1404204	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a December 2013 video conference hearing.  

The Board notes that at the December 2013 hearing, the Veteran stated that he was revoking the American Legion as his representative.  Accordingly, no representative was indicated on the preceding page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  

Specifically, at the December 2013 video conference hearing, the Veteran raised the issue of entitlement to service connection for throat cancer, to include as secondary to his service-connected prostate cancer.  Notably, he initiated, but did not perfect, an appeal to an April 2009 rating decision that denied entitlement to such matter.  As this matter has not been adjudicated by the RO, and as it would have bearing on the Veteran's claim for TDIU if the issue was granted, it must be remanded to the RO for initial adjudication.  

As the Veteran's claim for TDIU is inextricably intertwined with the claim for service connection for throat cancer, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

In addition, the Board notes that the Veteran was afforded a VA examination in April 2010 for an opinion whether it was at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  On April 2010 VA examination, it was noted that the Veteran's prostate cancer has left him with sequelae of erectile dysfunction and urinary incontinence, for which a constant use of diapers is necessary, but does not impair his employability any.  It was also opined that his prostate cancer does not impair his employability at all, nor does his service-connected tibia/fibula old fracture.  The examiner opined that his service-connected disabilities would not permit physical labor, and he was limited to sedentary jobs.  

The evidence shows that the Veteran's educational history includes an Associate's degree, and his work history includes employment as a security guard, housekeeper, and distribution assistant.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  On remand, the Veteran should be afforded another VA examination for an opinion whether it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Adjudicate the Veteran's claim of entitlement to service connection for throat cancer, to include as secondary to his service-connected prostate cancer.  

2. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities, and particularly his prostate cancer, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating all outstanding records with the claims file (including Vocational Rehabilitation records), physically or electronically, schedule the Veteran for an examination to determine the current nature and severity of his service-connected prostate cancer.  All necessary tests should be conducted and the claims file should be made available to the examiner for review.  

The examiner must identify the nature and severity of the residuals of the Veteran's prostate cancer.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's prostate cancer.  

All findings and conclusions should be set forth in a legible report.

4. Then, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

In addressing the functional effects of the Veteran's prostate cancer on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his prostate cancer.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

5. The RO should ensure that all development sought above is completed, and then readjudicate the claims (the claim of service connection for throat cancer, as well as for a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

